ACCEPTED
                                                                                                        01-14-1004-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                   1/5/2015 5:50:51 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                CLERK


                                   Veronica L. Davis
                                   Attorney at Law                                  FILED IN
                                                                             1st COURT OF APPEALS
                                       226 N. Mattson                            HOUSTON, TEXAS
                                 West Columbia, Texas 77486                  1/5/2015 5:50:51 PM
                                        (979) 345-2953                       CHRISTOPHER A. PRINE
                                                                                     Clerk
                              (979) 345-5461 facsimile transmission


Hon. Christopher Prine
First Court of Appeals
301 Fannin
Houston, Texas 77002

                                        January 02, 2014

       Re:     Cause No. 01-14-1004-CV; In the Matter of the Guardianship of Lonnie Phillips,
               Jr. Incorrectly titled Kevin Campbell vs. Catherine Wiley; from the Galveston
               County Probate Court


Dear Mr. Prine,

You have sent a letter requesting the docketing fee. The ward is indigent in this cause. A
Motion has been filed in Probate Court to proceed with this cause as an indigent.

Attached please find a copy of the filing. Please file among the papers in this cause.

Thank you in advance for your attention to this matter.


                                                     Sincerely yours,

                                                     /s/ Veronica L. Davis

                                                     Veronica L. Davis